Memorandum: The order for an examination before trial should be modified by striking out item No. 7. That part of the order providing for a discovery and inspection should be stricken out and a limited inspection, pursuant to section,296 of the Civil Practice Act, of the books and records or portions of the same relevant to the issues upon which the examination is to be had, covering the period from August 1, 1947, to July 31, 1948, should be permitted, under the supervision of an official referee. (See Haffenberg v. Wendling, 271 App. Div. 1057.) All concur. (The portion of the order appealed from grants a motion for an examination before trial.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.